Name: Commission Regulation (EEC) No 395/84 of 16 February 1984 on the supply of common wheat to the World Food Programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 2 . 84 Official Journal of the European Communities No L 47/37 COMMISSION REGULATION (EEC) No 395/84 of 16 February 1984 on the supply of common wheat to the World Food Programme as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implemen ­ ting rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (5), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 2 December 1983 the Council of the European Communities expressed its intention to grant, under a Community measure , 12 316 tonnes of cereals to the world Food Programme under its food ­ aid programme for 1983 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/8 1 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The British intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 February 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 196, 20 . 7. 1983, p. 1 . (6) OJ No 106, 30 . 10 . 1962, p . 2553/62. O OJ No L 263, 19 . 9 . 1973, p. 1 . (8) OJ No L 192, 26 . 7. 1980, p. 11 . O OJ No L 334, 21 . 11 . 1981 , p. 27 . No L 47/38 Official Journal of the European Communities 17 . 2 . 84 ANNEX la 1 . Programme : 1983 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : Kenya 4. Product to be mobilized : common wheat 5 . Total quantity : 1 1 500 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Intervention Board for Agricultural Produce, Fountain House, 2 Queens Walk, UK-Reading RGl 7QW, Berkshire (telex 848 302) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14,5 % maximum) 10 . Packaging :  in in bulk 11 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 1 2 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 27 February 1984 16 . Shipment period : 1 to 31 March 1984 17 . Security : 6 ECU per tonne Note : The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 17. 2 . 84 Official Journal of the European Communities No L 47/39 BILAG lb  ANHANG lb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  16  ANNEX lb  ANNEXE lb  ALLEGATO lb  BIJLAGE lb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored ' Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 11 500 Anglia Agricultural Merchants Ltd , Landsdown Store Unit 146, Hartlebury Trading Estate , Hartlebury, Kidderminster, Worcestershire Landsdown No L 47/40 Official Journal of the European Communities 17 . 2 . 84 ANNEX Ila 1 . Programme : 1983 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : Sudan 4. Product to be mobilized : common wheat 5 . Total quantity : 816 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Intervention Board for Agricultural Produce, Fountain House, 2 Queens Walk, UK-Reading RG1 7QW, Berkshire (telex 848 302) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14,5% maximum) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags , in letters at least 5 cm high : 'SUDAN 2665 / WHEAT / PORT SUDAN / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME' 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 27 February 1984 16 . Shipment period : 1 to 31 March 1984 17 . Security : 6 ECU per tonne Notes : 1 . The successful tenderer shall forward , through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R'. 17. 2 . 84 Official Journal of the European Communities No L 47/41 BILAG IIb)  ANHANG IIb)  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ¡16)  ANNEX IIb)  ANNEXE IIb)  ALLEGA TO IIb)  BIJLAGE IIb) Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 816 Anglia Agricultural Merchants Ltd, New Forge Warehouse, Clenchwarton Road, West Lynn, Kings Lynn, Norfolk New Forge